UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported:November 12, 2010) ALL AMERICAN GROUP, INC. (Exact name of registrant as specified in its charter) INDIANA 1-7160 35-1101097 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation or organization) Identification No.) 2831 Dexter Drive, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) (574) 266-2500 (Registrant’s telephone number, including area code) N / A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 12, 2010, All American Group, Inc. issued the press release attached as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. This press release announced the company's operating results for the third quarter ended September 30, 2010. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)The following exhibit is furnished as a part of this Report: 99.1 Press Release dated November 12, 2010 (earnings release) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALL AMERICAN GROUP, INC. Date: November 12, 2010 By: /s/ Martin Miranda Martin Miranda, Secretary Printed Name and Title
